Name: 90/255/EEC: Commission Decision of 10 May 1990 laying down the criteria governing entry in flock-books for pure-bred breeding sheep and goats
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  information technology and data processing;  means of agricultural production
 Date Published: 1990-06-08

 8.6.1990 EN Official Journal of the European Communities L 145/32 COMMISSION DECISION of 10 May 1990 laying down the criteria governing entry in flock-books for pure-bred breeding sheep and goats (90/255/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (1), and in particular the second indent of Article 4 thereof, Whereas in all Member States flock-books are maintained or established by breeders' organizations, or associations or official services; Whereas it is therefore necessary to lay down the criteria for the entering of pure-breed breeding sheep and goats in flock-books; Whereas precise conditions relating to lineage and identification must be fulfilled prior to entry in the flock-books; Whereas allowances should be made for the division of the flock-book into different classes so that certain types of animals will not be excluded; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 To qualify for entry in the main section of the book of its breed a pure-bred breeding sheep or goat must:  be descended from parents and grandparents entered in a flock-book of that same breed,  be identified after birth according to the rules of the book,  have a pedigree established in accordance with the rules of the book. Article 2 The main section of the flock-book may be divided into several classes according to the animals' characteristics. Only pure-bred breeding sheep and goats meeting the criteria laid down in Article 1 may be entered in one of the classes. Article 3 1. A breeders' organization or association keeping a flock-book may decide that a female which does not met the criteria laid down in Article 1 may be entered in an annex to the flock-book. The female must meet the following requirements:  be identified after birth in accordance with the flock-book rules,  be judged to conform to the breed standard,  have minimum characteristics as laid down by the flock-book rules. 2. A female whose mother and maternal grandmother are entered in the annex to the flock-book as provided for in paragraph 1 and whose father and two grandfathers are entered in the main section of the book in accordance with Article 1, is regarded as a pure-bred female and entered in the main section of the book, as provided for in Article 1. 3. The requirements mentioned in the second and third indents of paragraph 1 may be differentiated according to whether the female belongs to the breed but has no known origin or was obtained from a crossing programme approved by the breeders' organizations or associations. Article 4 A breeder's organization or association keeping a flock-book may decide that a male which does not meet the criteria laid down in Article 1, may be entered in an annex to the flock book. The male must meet the following requirements:  be identified after birth in accordance with the flock-book rules,  be judged to conform to the breed standard,  have minimum characteristics as laid down by the flock-book rules.  fulfil the conditions laid down in the Annex hereto. Article 5 Where a book contains several classes, a pure-bred breeding sheep or goat from another flock-book of the same breed and having specific characteristics distinguishing it from the population of the same breed in the flock-book of destination shall be entered in the section of the book whose characteristics it meets. Article 6 This Decision is addressed to the Member States. Done at Brussels, 10 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 153, 6. 6. 1989, p. 30. ANNEX Conditions provided for in the fourth indent of Article 4 The male must belong to a hardy breed of sheep which is not normally intended for milk production and to one of the following breeds: Alacarrena Appenninica Bergamasca Biellese Blackface Campanica Cheviot Churra Algarvia Churra de Terra Quente Dalesbred Dartmoor Derbyshire Gritstone Exmoor Horn Eppynt Hill and Beulah Speckled Face Galega Bragancana Gallega Gentile di Puglia Gotland Hardwick Lonk Merina Merino Beira Baixa Merino Branco Montesina North Country Cheviot Ojalada Resa Aragonesa Ripollesa Ronaldsay Rough Fell Segurena Shetland Soay Sopravissana St Kilda Swaledale Talaverana Welsh Mountain